Citation Nr: 0738115	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  03-00 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina in May 2001 and February 2002.  The 
Board previously remanded this case in April 2005 and October 
2006.


FINDINGS OF FACT

1.  There is no competent medical evidence relating the 
veteran's claimed left knee disorder to service, or of left 
knee arthritis within one year following service.

2.  The veteran has not been shown to have a current and 
chronic diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).

2.  PTSD was not incurred or aggravated as a result of 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's duties

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued VCAA letters 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
April 2005 and November 2006, following the Board's remands.  
While these letters were issued subsequent to the appealed 
rating decisions, the veteran's case was subsequently 
readjudicated in an August 2007 Supplemental Statement of the 
Case, consistent with the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in the November 2006 
VCAA letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional relevant medical treatment for 
which VA has not obtained, or made sufficient efforts to 
obtain, corresponding records.  

While the veteran made a reference to a denial of an 
application for Social Security Administration (SSA) benefits 
during his May 2004 hearing, he did not describe his 
application as being related to his claimed disorders and 
also did not describe any special orthopedic or psychiatric 
examinations in conjunction with that application.  As 
indicated a May 2004 rating decision, the veteran was granted 
nonservice-connected pension benefits for multiple 
disabilities, beyond those addressed in this decision.  The 
Board thus does not find a basis for developing evidence from 
SSA under 38 C.F.R. § 3.159(c)(2), as that regulation refers 
to "relevant" medical records.

The Board also notes that the veteran has been afforded 
comprehensive VA examinations in conjunction with this 
appeal, addressing the disorders at issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Left knee disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

The veteran's service medical records reflect that, in 
October 1973, he injured his left knee.  X-rays of the left 
knee were negative for findings.  While the veteran was 
treated for injuries following a November 1973 motor vehicle 
accident, his injuries were noted to include the right knee 
but not the left knee.  In September 1974, the veteran stated 
that his knees and "leg" felt very weak and that he was 
unable to walk for a long time without them feeling as if 
they would give out.  He denied any specific injury and gave 
a history of having intermittent knee pain for the previous 
two weeks.  The examiner rendered an assessment of 
questionable chondromalacia of the patellae and instructed 
the veteran not to engage in any running or stair climbing 
for one to two weeks.  In October 1974, he reported that his 
knees still bothered him.

When examined for service separation in January 1976, the 
veteran's lower extremities were noted to have been 
"abnormal," but due to a right ankle disability.  The 
examining physician noted that the veteran had sustained head 
and left knee injuries during a 1973 motor vehicle accident.

Subsequent to service, VA x-rays of the left knee from August 
2000 were negative for any findings.  These x-rays followed 
complaints of "months of left knee pain with remote sports 
trauma."  VA orthopedic examinations from March 2001 and 
August 2002, however, revealed bicompartmental osteoarthritis 
in the patellofemoral and medial compartments of the left 
knee and degenerative joint disease of the left knee, 
respectively.  Neither VA examiner, however, provided an 
opinion as to the etiology of the veteran's left knee 
disorder.

Accordingly, following the Board's October 2006 remand, the 
veteran underwent a VA orthopedic examination in March 2007, 
conducted by an examiner who reviewed the claims file.  Based 
on the examination findings, x-rays, and the claims file 
review, the examiner rendered a diagnosis of patellofemoral 
degenerative joint disease of the left knee.  As to the 
question of etiology, the examiner provided an opinion that 
it was "less likely than not" that any current left knee 
disability was etiologically related to service, including 
the 1973 motor vehicle accident.  The rationale for this was 
that the veteran's pathology was fairly mild and not 
excessive, given his age.  Additionally, there was "a 
paucity of medical records after military service" for over 
two decades.  The examiner reiterated this rationale in 
determining that that arthritis of the left knee was not 
manifest to a compensable degree within one year following 
discharge from service in January 1976.

While the veteran was treated in service for left knee 
complaints, his separation examination revealed no current 
symptoms despite his history being noted, and he was not 
treated for left knee symptomatology for several decades 
following service.  Moreover, the only post-service medical 
opinion of record addressing the question of etiology, the 
March 2007 examination report, runs counter to the veteran's 
contentions.  Consequently, the Board does not find that the 
competent medical evidence of record supports the veteran's 
claim.  

Currently, the only other evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
May 2004 hearing testimony.  

Even if the veteran's testimony could be read as claiming 
continuity of symptomatology since service, such history is 
substantially rebutted by the complete absence of treatment 
for this disorder in the years immediately following service 
and the aforementioned March 2007 VA examination opinion, 
which was based on a claims file review.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding 
the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the veteran has not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value as to the matter of medical 
diagnoses and causation.  See also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a veteran is competent to report that 
on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a left knee 
disorder, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

II.  PTSD

Service connection for PTSD requires medical evidence 
diagnosis the condition; a link, established by the medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the Court held that a veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by his unit when he was 
stationed in Vietnam, which, when viewed in the light most 
favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.

The Board has first considered the question of whether the 
veteran has a medical diagnosis of PTSD.  He has asserted 
that this disability arose as a consequence of an in-service 
automobile accident that resulted in a head injury.

While the veteran's August 2002 VA general medical 
examination report contains an assessment of PTSD 
"complaints," the examiner did not further specify whether 
a diagnosis of PTSD was appropriate.  However, the veteran 
also underwent an August 2002 VA psychiatric examination.  
The doctor who conducted that examination rendered a 
diagnosis of depressive disorder, not otherwise specified and 
by history but not supported by evidence.  This doctor 
further noted that there was "no evidence of" PTSD.  In 
explaining this diagnosis, the examiner indicated that the 
veteran denied a pattern of bad dreams or nightmares.

In the absence of a current and chronic PTSD diagnosis from 
the August 2002 VA examination report or elsewhere in the 
claims file, the preponderance of the evidence is against the 
veteran's claim, and the claim must be denied.  Again, 38 
U.S.C.A. § 5107(b) is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim(s).  See Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


